Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 18, 2022 has been entered.

Response to Amendment

Applicant's amendments and accompanying remarks filed on January 18, 2022 have been entered and considered. Claims 1 – 13, 15 - 17, 20 – 22 and 24 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Chen in view of Yamamoto as detailed in Office action dated August 16, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 13, 15 - 17, 20 – 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “A synthetic fiber comprising: 0.1 to 2.6 wt % aerogel particles, said aerogel particles having an average diameter of 0.3 to 20 um; and 85 to 99.9 wt % polymer material, wherein the synthetic fiber has a denier of 0.1 to 9.0.” Said ranges for the only two components of the claimed fiber according to the specification, leave a % portion of unidentified component material which makes the claims indefinite in embodiments wherein the polymer is near or at the lower end of the range.   
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 11, 16, 20 – 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 103388193 A (Chen) in view of Yamamoto et al JP 55056154 A (Yamamoto). Machine Translation of the Chen reference, and English abstract of the Yamamoto reference is relied upon herein. 

Considering claims 1 – 3, 5 – 10, 16 and 20 – 21, Chen teaches a synthetic fiber comprising 2.8 – 4.8 % of silica aerogel and 95.2 – 97.2 % of polymer material, such as polyester, polyamide or polypropylene resin. Further, although Chen teaches that the aerogel is a silica aerogel powder MCF 40 Type SiO2 Aerogel Powder, Inc.; it appears to be silent regarding the particle size average of said aerogel. However, Yamamoto teaches a transparent composition comprising a polyester, a plasticizer, and silica aerogel of average particle size lower than 5 microns. Furthermore, Yamamoto teaches that aid composition has excellent mechanical properties. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Yamamoto’s silica aerogel as the aerogel component in Chen’s synthetic fiber when it is desired to provide the fiber with excellent mechanical properties. Chen teaches that the synthetic fibers are intend to be used in quilts or sleeping bags. 
As to the new limitation in claim 1, narrowing the range for the content of the aerogel particles to 0.1 - 2.6 %, Chen’s teaches a range from 2.8 to 4.8 %. However, it  should be noted that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the % content of aerogel particles since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA  

Considering claim 11, Chen teaches in Example I the use of polyethylene terephthalate as the fiber forming resin.   

Considering claims 22 and 24, Chen teaches that the method of making the fibers include the steps of mixing the aerogel powder with the resin, and mixing and granulating in a mixer; followed by melt spinning the masterbatch of the previous step through a spinneret of .25 - .30 mm, and cool the extrudate with cool air to form the filament.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 103388193 A (Chen) in view of Yamamoto et al JP 55056154 A (Yamamoto) and further in view of Scheuerman et al. US 3,544,422 (Scheuerman). Machine Translation of the Chen reference, and English abstract of the Yamamoto reference is relied upon herein. 

Considering claim 4, Chen in view of Yamamoto is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not recognize that the fibers are siliconized. However, Scheuerman teaches that characteristics achieved by siliconizing fibers are most desired in filling materials for pillows, quilts, sleeping bags, insulated garments and the like, are high bulk, bulk stability, and resilience. A high degree of bulk stability is needed so that the article will readily retain its original shape and thus provide maximum cushioning and insulating properties. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to siliconize Chen’s fibers when it desired to improve the bulk of said fibers. 

Claims 12 – 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 103388193 A (Chen) in view of Yamamoto et al JP 55056154 A (Yamamoto) and further in view of Aldrich US 4,400,426 (Aldrich). Machine Translation of the Chen reference, and English abstract of the Yamamoto reference is relied upon herein. 

Considering claim 12 - 13, 15 and 17, Chen in view of Yamamoto is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not recognize the claimed fibers are used in batting, denier of the filament or the length of the fiber, or that the fibers are crimped. However, Aldrich teaches a thermal insulation material, which comprises a treated batting formed from a carded web containing at least synthetic fiber staples. The latter is formed from crimped polyester filaments having a denier of 1 - 6 per filament. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to use Chen’s fiber at a denier, having a staple crimp configuration in Aldrich’s batting when it desired to provide the batting with good heath insulation properties. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on January 18, 2022 have been entered and considered. Claims 1 – 13, 15 - 17, 20 – 22 and 24 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Chen in view of Yamamoto as detailed in Office action dated August 16, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments have been fully considered but they found to be not persuasive for the following reasons. 

Applicant contends that the reference (Chen) relied upon for teaching Applicant’s aerogel content, 0.1 to 2.6 wt%, requires 2.8 to 4.8 wt%. Further, Chen attributes its disclosed range of aerogel as imparting desirable characteristics that are features of its invention, including sweat adsorptive action, and a reduced coefficient of heat conductivity. The present rejection provides no rationale that would lead a skilled person to alter the range required by Chen to arrive at the claimed invention, and the Examiner has provided absolutely no evidence that Chen’s disclosed range is either not meaningful or that one of skill in the art would know to discard the limits set. In fact, the Chen reference teachings establish the opposite. As noted by the Examiner, the Chen examples (all of which contain aerogel amounts falling within the range disclosed in the reference) achieve the intended reduced thermal conductivity coefficient due to the aerogel present therein. If anything, a skilled person would consider Chen to teach away from Applicant’s claimed invention, as, based on the reference teachings, reducing the aerogel below that required by Chen would result in a failure to achieve the intended reduced thermal conductivity coefficient, which is an intended purpose/object of the Chen invention. 

In response, the examiner submits that said arguments are based on a misinterpretation of Chen’s disclosure. As it is clearly disclosed in the examples, Chen’s objective is to lower the heat conductivity BY 0.015 to 0.02 w/m*k. Therefore, the rejection statements as presented above are very reasonable, and do not destroy Chen’s intended purpose.

As to arguments directed to the examples of Chen, the examiner submits that it has been held that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123; and that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). The rejection is proper and it is maintained.     

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786